Exhibit 10.35

EXECUTION VERSION

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of January 28, 2015, by and among POST APARTMENT HOMES,
L.P., a limited partnership formed under the laws of the State of Georgia (the
“Borrower”), each of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Second Amended and Restated Credit
Agreement dated as of January 21, 2011 (as amended and as in effect immediately
prior to the effectiveness of this Amendment, the “Credit Agreement”); and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:

(a) The Credit Agreement is amended by restating the definitions of “Applicable
Facility Fee”, “Applicable Margin”, “Capitalization Rate”, “EBITDA”,
“Guarantor”, “Issuing Bank”, “LIBOR”, “LIBOR Market Index Rate”, “Mixed-Use
Project”, “OFAC”, “Property” and “Termination Date” contained in Section 1.1. in
their entirety to read as follows:

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

   Facility Fee  

1

     0.125 % 

2

     0.150 % 

3

     0.200 % 

4

     0.250 % 

5

     0.300 % 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.

“Applicable Margin” means the percentage rate set forth below corresponding to
the level (each a “Level”) into which the Borrower’s Credit Rating then falls.
Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.5.(m) that the
Borrower’s Credit Rating has changed;



--------------------------------------------------------------------------------

provided, however, if the Borrower has not delivered the notice required by such
Section but the Administrative Agent becomes aware that the Borrower’s Credit
Rating has changed, then the Administrative Agent may, in its sole discretion,
adjust the Level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware that the Borrower’s
Credit Rating has changed. During any period that the Borrower has received two
Credit Ratings that are not equivalent, the Applicable Margin shall be
determined based on the Level corresponding to the higher of such two Credit
Ratings unless such Credit Ratings are more than one Level apart, in which case,
the Applicable Margin shall be determined based on the Level immediately below
the Level corresponding to the higher Credit Rating. During any period for which
the Borrower has received a Credit Rating from only one Rating Agency, then the
Applicable Margin shall be determined based on such Credit Rating. During any
period that the Borrower has not received a Credit Rating from either Rating
Agency, the Applicable Margin shall be determined based on Level 5.

 

Level

  

Borrower’s Credit Rating (S&P/Moody’s)

   Applicable
Margin  

1

   A-/A3 or better      0.875 % 

2

   BBB+/Baa1      0.925 % 

3

   BBB/Baa2      1.050 % 

4

   BBB-/Baa3      1.250 % 

5

   Lower than BBB-/Baa3      1.550 % 

“Capitalization Rate” means 6.00%.

“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (or loss) of such Person and its Wholly Owned Subsidiaries for
such period, exclusive of the following (but only to the extent included in the
determination of such net income (loss)): (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) all provisions for any Federal, state or
other income tax expense; (iv) asset impairment charges, restructuring charges,
and all extraordinary or nonrecurring gains and losses (including without
limitation severance charges and casualty losses); (v) changes in deferred taxes
and other noncash items; (vi) non-cash expenses associated with stock
compensation; (vii) in the case of the Borrower, distributions on Preferred
Securities issued by the Borrower; (viii) gains or losses from early
extinguishment of Indebtedness and redemption of Preferred Securities (including
any gains or losses in respect of any derivative agreements or arrangements in
effect that are related to such Indebtedness or Preferred Securities),
(ix) fees, expenses, charges and costs (or amortization of the foregoing)
incurred or taken in connection with any acquisition, merger or consolidation
(in each case whether or not completed); (x) in the case of the Borrower and its
Subsidiaries, fees, costs, charges and expenses incurred or taken, and any
profits realized, in connection with the discontinuation and wind-down of the
condominium operations of the Borrower and its Subsidiaries; (xi) straight line
rent leveling adjustments; and (xii) amortization of intangibles pursuant to ASC
Topic 805 (formerly SFAS 141R), in each case on a consolidated basis determined
in accordance with GAAP applied on a consistent basis; plus (b) such Person’s
Ownership Share of EBITDA from its Non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates (determined for such Non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates in a manner consistent with the foregoing), determined
on a consolidated basis in accordance with GAAP applied on a consistent basis.

 

- 2 -



--------------------------------------------------------------------------------

“Guarantor” means PPI, GP Sub, LP Sub and any other Person that shall become a
Guarantor as provided in Section 7.12(a) and has not been released as provided
in Section 7.12.(c).

“Issuing Bank” means each of Wells Fargo and JPMorgan Chase Bank, N.A., in its
capacity as an issuer of Letters of Credit pursuant to Section 2.4. Any
reference to “the Issuing Bank” herein shall be deemed to refer to each Issuing
Bank, any Issuing Bank, the applicable Issuing Bank or all Issuing Banks, as the
context may require.

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period; provided that if LIBOR determined as provided above would
be less than zero, then LIBOR shall be deemed to be zero for purposes of this
Agreement. Any change in the maximum rate or reserves described in the preceding
clause (ii) shall result in a change in LIBOR on the date on which such change
in such maximum rate becomes effective.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.

“Mixed-Use Project” means a mixed-use project that includes or will include a
Multifamily Property and/or Renovation Property, including such a mixed-use
project where upon completion or substantial completion of the project the
portion of the project that is attributable to non-residential uses is to be
transferred to or otherwise held by a Person other than PPI, the Borrower or a
Subsidiary or Unconsolidated Affiliate of PPI or the Borrower (the “Excluded
Portion”).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

- 3 -



--------------------------------------------------------------------------------

“Property” means a parcel or unit (or group of related parcels or units) of real
property developed (or to be developed) as a Multifamily Property, Mixed-Use
Project or other use by PPI, the Borrower, or any other Subsidiary or, as the
context may require, their Unconsolidated Affiliates, and which is located in a
state of the United States of America or the District of Columbia.

“Termination Date” means January 19, 2019, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.

(b) The Credit Agreement is further amended by restating clause (c) of the
definition of the term “Change of Control” in Section 1.1. to read as follows:

(c) [Reserved];

(c) The Credit Agreement is further amended by restating clauses (b) and (c) of
the definition of “Eligible Property” contained in Section 1.1. thereof in their
entirety to read as follows:

(b) such Property is owned entirely by the Borrower or a Wholly Owned Subsidiary
of the Borrower in fee simple, or is leased under an Eligible Ground Lease, by
the Borrower or a Wholly Owned Subsidiary of the Borrower;

(c) neither such Property, nor any interest of the Borrower or such Wholly Owned
Subsidiary therein, is subject to any Lien (other than Permitted Liens described
in clauses (a) through (e) of the definition of such term) or to any Negative
Pledge;

(d) The Credit Agreement is further amended by replacing the “; plus” appearing
at the end of clause (h) of the definition of the term “Gross Asset Value” in
Section 1.1. thereof with “.” and deleting clause (i) of such definition.

(e) The Credit Agreement is further amended by adding the following sentence to
the end of the definition of the term “Indebtedness” in Section 1.1.:

For the avoidance of doubt, obligations of the Borrower or any of its Wholly
Owned Subsidiaries (i) owing to any Governmental Authority pursuant to any lease
of a Property by the Borrower or any such Wholly Owned Subsidiary that has been
incurred in connection with its development of such Property and the issuance by
such Governmental Authority of bonds supported in full by the payments under
such lease, and (ii) in respect of the purchase, and any Guarantee of payment,
of such bonds, shall not constitute Indebtedness for purposes of this Agreement
to the extent the Borrower or any such Wholly Owned Subsidiary owns all such
bonds outstanding from time to time and retains the option to cancel such lease
and purchase the Property from the Governmental Authority on terms favorable to
the Borrower or such Wholly Owned Subsidiary.

(f) The Credit Agreement is further amended by replacing each reference to the
figure “20%” included in the definition of “Non-Multifamily Property” with a
reference to the figure “30%”.

 

- 4 -



--------------------------------------------------------------------------------

(g) The Credit Agreement is further amended by adding the following new
definitions of “Anti-Corruption Laws”, “Disbursement Instruction Agreement”,
“Extended Letter of Credit”, “Issuing Bank Commitment”, “Sanctioned Country”,
“Sanctioned Person”, “Sanctions” and “Second Amendment Date” in the correct
alphabetical order in Section 1.1 thereof:

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Affiliates from time to time concerning or
relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit K to be executed and delivered by the Borrower, as the same may
be updated from time to time upon prior written notice from the Borrower to the
Administrative Agent with respect to the information to be set forth on the
second and third pages thereof, and otherwise as amended, restated or modified
with the prior written approval of the Administrative Agent.

“Extended Letter of Credit” has the meaning given that term in Section 2.4.(b).

“Issuing Bank Commitment” means, with respect to an Issuing Bank, the aggregate
Stated Amount of Letters of Credit that such Issuing Bank has agreed, in
writing, to provide subject to the terms and conditions set forth in this
Agreement. As of the Second Amendment Date the amount of the Issuing Bank
Commitment of each Issuing Bank is $50,000,000.

“Sanctioned Country” means, at any time, a country or territory which is itself,
or whose government is, the subject or target of any Sanctions (as of the Second
Amendment Date, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
by the U.S. Department of State, or by the United Nations Security Council, the
European Union or any European Union member state, (b) any Person located,
operating, organized or resident in a Sanctioned Country or (c) any Person owned
at least 50% by, or Controlled by, any such Person or Persons described in the
foregoing clauses (a) or (b).

“Sanctions” means, with respect to any country, territory or Person, economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by any Governmental Authority of the United States of America,
including without limitation, OFAC or by the U.S. Department of State, in each
case to the extent applicable to such country, territory or Person.

“Second Amendment Date” means January 28, 2015.

(h) The Credit Agreement is further amended by deleting the definitions of the
terms “Condominium Property”, “Condominium Property Value”, “Significant
Subsidiary”, “Tangible Net Worth” and “Transfer Authorizer Designation Form”
from Section 1.1.

(i) The Credit Agreement is further amended by restating the last sentence of
Section 2.1.(c) thereof in its entirety to read as follows:

Subject to fulfillment of the applicable conditions set forth in Section 5.2.,
the Administrative Agent shall make available to the Borrower in the account
specified in the Disbursement Instruction Agreement, not later than 3:00 p.m. on
the date of the requested borrowing of Revolving Loans, the proceeds of such
amounts received by the Administrative Agent.

 

- 5 -



--------------------------------------------------------------------------------

(j) The Credit Agreement is further amended by restating Section 2.4. thereof in
its entirety to read as follows:

Section 2.4. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., each Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date thirty (30) days
prior to the Termination Date, one or more standby letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $100,000,000 (the “L/C Commitment Amount”); provided,
however, that an Issuing Bank shall not be obligated to issue any Letter of
Credit if, after giving effect to such issuance, the aggregate Stated Amounts of
Letters of Credit issued by such Issuing Bank and then outstanding would exceed
such Issuing Bank’s Issuing Bank Commitment. The parties hereto agree that the
Existing Letters of Credit shall be deemed to be Letters of Credit issued
hereunder.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is five (5) days prior to
the Termination Date, or (ii) any Letter of Credit have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the applicable Issuing Bank but in no
event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the date that is five (5) days prior to the
Termination Date; provided, further, that a Letter of Credit may, as a result of
its express terms or as the result of the effect of an automatic extension
provision, have an expiration date of not more than one year beyond the
Termination Date (any such Letter of Credit being referred to as an “Extended
Letter of Credit”) so long as the Borrower delivers to the Administrative Agent
for the benefit of the applicable Issuing Bank no later than 20 Business Days
prior to the Termination Date Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account in an amount equal to the
Stated Amount of such Letter of Credit. If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 20 Business
Days prior to the Termination Date, such failure shall be treated as a drawing
under such Extended Letter of Credit (in an amount equal to the maximum Stated
Amount of such Letter of Credit), which shall be reimbursed (or participations
therein funded) by the Lenders in accordance with the immediately following
subsections (i) and (j), with the proceeds being utilized to provide Cash
Collateral for such Letter of Credit. The obligations of the Borrower under this
Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding. The initial Stated Amount of each Letter
of Credit shall be at least $100,000 (or such lesser amount as may be acceptable
to the Borrower, the applicable Issuing Bank and the Administrative Agent).

 

- 6 -



--------------------------------------------------------------------------------

(c) Requests for Issuance of Letters of Credit. The Borrower shall give an
Issuing Bank and the Administrative Agent written notice at least five
(5) Business Days (or telephonic notice promptly confirmed in writing) prior to
the requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date. The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by the applicable Issuing Bank. Provided the Borrower has given the
notice prescribed by the first sentence of this subsection and delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Section 5.2., the applicable
Issuing Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event prior to
the date five (5) Business Days (or such shorter time period as may be
acceptable to the applicable Issuing Bank) following the date after which such
Issuing Bank has received all of the items, if any, required to be delivered to
it under this subsection. An Issuing Bank shall not at any time be obligated to
issue any Letter of Credit if such issuance would conflict with, or cause the
Administrative Agent or any Lender to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit which modifications increase the obligations
of an Issuing Bank in respect of such Letter of Credit, unless the context
otherwise requires. Upon the written request of the Borrower, the applicable
Issuing Bank shall deliver to the Borrower a copy of each issued Letter of
Credit issued by it within a reasonable time after the date of issuance thereof.
To the extent any term of a Letter of Credit Document is inconsistent with a
term of any Loan Document, the term of such Loan Document shall control.

(d) Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, such Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by such Issuing Bank as a result
of such demand and the date on which payment is to be made by such Issuing Bank
to such beneficiary in respect of such demand; provided, however, that an
Issuing Bank’s failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation. The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse each Issuing Bank for the amount of each demand for
payment under each Letter of Credit issued by such Issuing Bank at or prior to
the date on which payment is to be made by such Issuing Bank to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind (other than as provided in this subsection). Upon receipt by an Issuing
Bank of any payment in respect of any Reimbursement Obligation, such Issuing
Bank shall promptly pay to the Administrative Agent for the account of each
Lender that has acquired a participation therein under the second sentence of
the immediately following subsection (i) such Lender’s Commitment Percentage of
such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow

 

- 7 -



--------------------------------------------------------------------------------

hereunder to finance its obligation to reimburse such Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse the applicable Issuing Bank for a demand for payment under a Letter
of Credit by the date of such payment, the failure of which the applicable
Issuing Bank shall promptly notify the Administrative Agent, then (i) if the
applicable conditions contained in Article V. would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Lender prompt notice of the amount of the Revolving Loan to be made available to
the Administrative Agent not later than 1:00 p.m. and (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of subsection (j)
of this Section shall apply. The limitations set forth in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by an Issuing
Bank of a Letter of Credit and until such Letter of Credit shall have expired or
been cancelled, the Commitment of each Lender shall be deemed to be utilized for
all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

(g) Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
issued by an Issuing Bank against such documents, such Issuing Bank shall only
be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, the Administrative Agent or any of the Lenders shall be
responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders. None of
the above shall affect, impair or prevent the vesting of any of the

 

- 8 -



--------------------------------------------------------------------------------

Issuing Banks’, the Administrative Agent’s or any Lender’s rights or powers
hereunder. Any action taken or omitted to be taken by an Issuing Bank under or
in connection with any Letter of Credit issued by such Issuing Bank, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against such Issuing Bank any liability to the Borrower, the
Administrative Agent or any Lender. In this connection, the obligation of the
Borrower to reimburse an Issuing Bank for any drawing made under any Letter of
Credit issued by such Issuing Bank, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against such
Issuing Bank, any other Issuing Bank, the Administrative Agent, any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, such Issuing Bank, any other Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by such Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 12.10., but not in limitation of the Borrower’s unconditional
obligation to reimburse an Issuing Bank for any drawing made under a Letter of
Credit as provided in this Section and to repay any Revolving Loan made pursuant
to the second sentence of the immediately preceding subsection (e), the Borrower
shall have no obligation to indemnify the Administrative Agent, an Issuing Bank
or any Lender in respect of any liability incurred by the Administrative Agent,
an Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, such Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, an Issuing Bank or any Lender with respect to any Letter
of Credit.

(h) Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the

 

- 9 -



--------------------------------------------------------------------------------

respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended, supplemented
or modified form or (ii) the Administrative Agent and the Lenders, if any,
required by Section 12.7. shall have consented thereto. In connection with any
such amendment, supplement or other modification, the Borrower shall pay the
fees, if any, payable under the last sentence of Section 3.5.(c).

(i) Lenders’ Participation in Letters of Credit. Immediately upon (i) the
Effective Date with respect to all Existing Letters of Credit and (ii) the date
of issuance by an Issuing Bank of any Letter of Credit, each Lender shall be
deemed to have absolutely, irrevocably and unconditionally purchased and
received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
of the liability of such Issuing Bank with respect to such Letter of Credit and
each Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
such Issuing Bank to pay and discharge when due, such Lender’s Commitment
Percentage of such Issuing Bank’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Lender to the Administrative
Agent for the account of an Issuing Bank in respect of any Letter of Credit
issued by it pursuant to the immediately following subsection (j), such Lender
shall, automatically and without any further action on the part of such Issuing
Bank, the Administrative Agent or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s Commitment Percentage in
any interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to such Issuing Bank
pursuant to the second and the last sentences of Section 3.5.(c)).

(j) Payment Obligation of Lenders. To the extent not previously paid by a Lender
with respect to an Extended Letter of Credit pursuant to the third sentence of
the immediately preceding subsection (b), each Lender severally agrees to pay to
the Administrative Agent, for the account of each Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by such Issuing Bank under each Letter of Credit
issued by it to the extent such amount is not reimbursed by the Borrower
pursuant to the immediately preceding subsection (d); provided, however, that in
respect of any drawing under any Letter of Credit, the maximum amount that any
Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Commitment Percentage of such
drawing except as otherwise provided in Section 3.9.(d). If the notice
referenced in the second sentence of Section 2.4.(e) is received by a Lender not
later than 11:00 a.m., then such Lender shall make such payment available to the
Administrative Agent not later than 2:00 p.m. on the date of demand therefor;
otherwise, such payment shall be made available to the Administrative Agent not
later than 1:00 p.m. on the next succeeding Business Day. Each Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the applicable Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Lender to
make its payment under this subsection, (ii) the financial condition of the
Borrower or any other Loan Party, (iii) the existence of any Default or Event of
Default, including any Event of Default described in Section 10.1.(f) or (g),
(iv) the termination of the Commitments or

 

- 10 -



--------------------------------------------------------------------------------

(v) the delivery of Cash Collateral in respect of any Extended Letter of Credit.
Each such payment to the Administrative Agent for the account of the applicable
Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the applicable Issuing Bank shall deliver to the Administrative
Agent, who shall promptly provide the same to each Lender and the Borrower, a
notice describing the aggregate amount of all Letters of Credit issued by such
Issuing Bank outstanding at such time. Upon the request of the Administrative
Agent from time to time, an Issuing Bank shall deliver any other information
reasonably requested by the Administrative Agent with respect to such Letter of
Credit that is the subject of the request. Other than as set forth in this
subsection, the Issuing Banks and the Administrative Agent shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued hereunder. The failure of any Issuing Bank or the Administrative
Agent to perform its requirements under this subsection shall not relieve any
Lender from its obligations under the immediately preceding subsection (j).

(l) Extended Letters of Credit. Each Lender confirms that its obligations under
the immediately preceding subsections (i) and (j) shall be reinstated in full
and apply if the delivery of any Cash Collateral in respect of an Extended
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts or otherwise.

(k) The Credit Agreement is further amended by restating Section 2.17. thereof
in its entirety to read as follows:

Section 2.17. Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

(l) The Credit Agreement is amended by restating the second sentence of
Section 3.5.(c) thereof in its entirety to read as follows:

In addition to such fees, the Borrower shall pay to an Issuing Bank solely for
its own account, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank equal to one-eighth of one percent (0.125%) per annum on the
daily average Stated Amount of such Letter of Credit for the period from and
including the date of issuance of such Letter of Credit (x) to and including the
date such Letter of Credit expires or is cancelled or (y) to but excluding the
date such Letter of Credit is drawn in full.

 

- 11 -



--------------------------------------------------------------------------------

(m) The Credit Agreement is further amended by restating Section 3.5.(d) thereof
in its entirety to read as follows:

(d) Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Termination Date in accordance with Section 2.13., the Borrower
agrees to pay to the Administrative Agent for the account of each Lender a fee
equal to 0.15% of the amount of such Lender’s Commitment being extended (whether
or not such Commitment amount being extended is then being utilized). Such fee
shall be due and payable in full on the date the Administrative Agent receives
the Extension Request pursuant to such Section.

(n) The Credit Agreement is further amended by restating Section 6.1.(s) thereof
in its entirety to read as follows:

(s) Business. As of the Agreement Date, PPI, the Borrower, the other Loan
Parties and the other Subsidiaries are principally engaged in the business of
owning, acquiring, renovating, developing and managing Multifamily Properties,
including Mixed-Use Projects, together with other business activities reasonably
related or incidental thereto.

(o) The Credit Agreement is further amended by restating Section 6.1.(w) thereof
in its entirety to read as follows:

(w) Sanctions and Anti-Corruption Laws. The Borrower, PPI, and their respective
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of the Borrower, PPI, or any
of their respective Subsidiaries or, to the knowledge of the Borrower, any of
their respective directors, officers, employees or agents that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan or Letter of Credit, or the use of
proceeds of any Loan or Letter of Credit by the Borrower, will violate any
Anti-Corruption Law or applicable Sanctions.

(p) The Credit Agreement is further amended by restating Section 7.8. thereof in
its entirety to read as follows:

The Borrower will use the proceeds of Loans only to provide for the general
working capital needs of PPI, the Borrower and their respective Subsidiaries and
for other general corporate purposes of PPI, the Borrower and their respective
Subsidiaries. The Borrower shall only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans. The Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, use any part
of such proceeds (i) to purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any margin stock (within the meaning
of Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock; provided, however, to the extent not otherwise prohibited
by this Agreement or the other Loan Documents, the Borrower may use proceeds of
the Loans and Letters of Credit to purchase PPI’s capital stock and the
Borrower’s partnership interests so long as such use will not result in any of
the Loans, Letters of Credit or other Obligations being considered to be
“purpose credit” directly or indirectly secured by margin stock (within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System), (ii) to fund any operations in, finance or facilitate any
investments or activities in, or make any payments to, a Sanctioned Person or in
any Sanctioned Country or in any manner that would result in the

 

- 12 -



--------------------------------------------------------------------------------

violation of any Sanctions applicable to the Borrower or its Subsidiaries or
(iii) in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.

(q) The Credit Agreement is further amended by restating Section 7.12. thereof
in its entirety to read as follows:

(a) Requirement to Become Guarantor. Within 15 Business Days (or such longer
period of time as may be acceptable to the Administrative Agent, but in any
event within 30 calendar days) following the date on which either of the
following conditions first applies to any Subsidiary that is not already a
Guarantor, the Borrower shall deliver to the Administrative Agent each of the
following items, each in form and substance satisfactory to the Administrative
Agent: (i) an Accession Agreement (or if the Guaranty is not in effect, a
Guaranty) executed by such Subsidiary and (ii) the items that would have been
delivered under subsections (iv), (vii) through (x), and (xiv) of
Section 5.1.(a) if such Subsidiary had been a Guarantor on the Agreement Date:
(x) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Borrower or any other Subsidiary of the Borrower (other
than an Excluded Subsidiary guaranteeing or otherwise becoming obligated in
respect of the Indebtedness of another Excluded Subsidiary) or (y)(A) such
Subsidiary owns an Eligible Property or Other Multifamily Property included in
the determination of Unencumbered Adjusted Net Operating Income, and (B) such
Subsidiary, or any other Subsidiary of the Borrower that directly, or indirectly
through one or more other Subsidiaries of the Borrower, owns any Equity Interest
in such Subsidiary, has incurred, acquired or suffered to exist any Indebtedness
that is not Nonrecourse Indebtedness.

(b) [Reserved].

(c) Release of a Guarantor. Except for PPI, GP Sub and LP Sub, the Borrower may
request in writing that the Administrative Agent release, and upon receipt of
such request the Administrative Agent shall release, a Guarantor from the
Guaranty so long as: (i) such Guarantor ceases to be a Subsidiary of the
Borrower in a transaction not prohibited by Section 9.7. or such Guarantor
meets, or will meet simultaneously with its release from the Guaranty, all of
the provisions of the definition of the term “Excluded Subsidiary” or such
Guarantor has obtained a loan secured by a mortgage on its principal Property;
(ii) such Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a); (iii) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.; (iv) the
representation and warranty set forth in Section 6.1.(k) shall be true and
correct in all material respects on and as of the date of such release with the
same force and effect as if made on and as of such date; and (v) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.

 

- 13 -



--------------------------------------------------------------------------------

(r) The Credit Agreement is further amended by restating Section 8.5.(k) thereof
in its entirety to read as follows:

(k) [Reserved];

(s) The Credit Agreement is further amended by restating Section 9.1.(d) thereof
in its entirety to read as follows:

(d) [Reserved].

(t) The Credit Agreement is further amended by restating Section 9.1.(e) thereof
in its entirety to read as follows:

(e) [Reserved].

(u) The Credit Agreement is further amended by restating Section 9.4.(a)(iii)
thereof in its entirety to read as follows:

(iii) Non-Multifamily Properties, such that the aggregate value of all such
Non-Multifamily Properties exceeds 5.0% of Gross Asset Value;

(v) The Credit Agreement is further amended by restating Section 9.4.(a)(vi)
thereof in its entirety to read as follows:

(vi) Development Properties (excluding Unimproved Land), such that the Total
Budgeted Cost of all such Development Properties exceeds 25.0% of Gross Asset
Value.

(w) The Credit Agreement is further amended by restating Section 9.4.(c) thereof
in its entirety to read as follows:

(c) [Reserved].

(x) The Credit Agreement is further amended by restating Section 9.5.(b) thereof
in its entirety to read as follows:

(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case immediately prior to such Investment, and after giving effect thereto,
no Event of Default is or would be in existence;

(y) The Credit Agreement is further amended by restating subsections (d) and
(e) of Section 10.6. in their entirety as follows:

(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.

 

- 14 -



--------------------------------------------------------------------------------

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Administrative Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within 5 Business Days after the Administrative Agent’s
receipt of such request from the Borrower, against receipt but without any
recourse, warranty or representation whatsoever, such amount of the credit
balances in the Letter of Credit Collateral Account as exceeds the aggregate
amount of Letter of Credit Liabilities then due and owing at such time. Upon the
expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the third sentence of Section 2.4.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

(z) The Credit Agreement is further amended by deleting the language “If to the
Issuing Bank” and the immediately following notice information for Wells Fargo
in Section 12.1. and replacing such language with the following:

If to Wells Fargo, as an Issuing Bank:

Wells Fargo Bank, National Association

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Loan Administration Manager

Telecopier: 770-435-2262

Telephone: 770-319-3800

If to JPMorgan Chase Bank, N.A., as an Issuing Bank:

JPMorgan Chase Bank, N.A.

10420 Highland Manor Drive, Fl 4

Tampa, FL 33610

Attn: James Alonzo

Telecopier: 856-294-5267

Telephone: 813-432-6339

(aa) The Credit Agreement is further amended by deleting Schedule I attached
thereto and replacing it with Schedule I attached hereto.

(bb) The Credit Agreement is further amended by deleting Exhibit K attached
thereto and replacing it with Exhibit K attached hereto.

 

- 15 -



--------------------------------------------------------------------------------

Section 2. Conditions Precedent. The effectiveness of this Amendment, including
the release contemplated by Section 3 below, is subject to receipt by the
Administrative Agent of each of the following, each in form and substance
satisfactory to the Administrative Agent:

(a) a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and all of the Lenders;

(b) an Acknowledgement substantially in the form of Exhibit A attached hereto,
executed by each Guarantor;

(c) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ended September 30, 2014;

(d) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower of all partnership or
other necessary action taken by such party to authorize the execution and
delivery of this Amendment, the performance of the Credit Agreement, as amended
by this Amendment and the execution, delivery and performance of the other
documents, instruments and agreements being executed by such party in connection
with this Amendment;

(e) an opinion of King & Spalding LLP, counsel to the Borrower and the other
Loan Parties, addressed to the Administrative Agent, the Lenders, the Swingline
Lender and the Issuing Banks regarding such matters as the Administrative Agent
may reasonably request;

(f) evidence that all fees payable by the Borrower to the Administrative Agent
and the Lenders in connection with this Amendment have been paid including,
without limitation, those fees set forth in that certain fee letter dated as of
December 17, 2014, by and among the Borrower, Wells Fargo, JPMorgan Chase Bank,
N.A. and the other parties thereto; and

(g) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

Section 3. Release of Guarantors. Upon the effectiveness of this Amendment as
provided in Section 2 above, the Administrative Agent and the Lenders agree that
the Guarantors set forth on Schedule II attached hereto shall be released as
Guarantors under the Guaranty in effect immediately prior to the effectiveness
of this Amendment.

Section 4. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the sole
general partner of the Borrower and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors rights generally and
the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles of general applicability.

 

- 16 -



--------------------------------------------------------------------------------

(b) Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of Borrower or any other Loan Party,
or any material indenture, agreement or other instrument to which the Borrower
or any other Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any other Loan Party.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof or will exist immediately after giving effect to this
Amendment.

(d) No Material Adverse Effect. There has not occurred since December 31, 2013
any circumstance or condition that has had or could reasonably be expected to
result in a Material Adverse Effect.

Section 5. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full, except to the extent such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances or transactions, in either event not prohibited under the Loan
Documents.

Section 6. Reallocations.

(a) The Administrative Agent, the Borrower and each Lender agree that upon the
effectiveness of this Amendment, the amount of such Lender’s Commitment is as
set forth on Schedule I attached hereto. Simultaneously with the effectiveness
of this Amendment, the Commitments of each of the Lenders, the principal amount
of all outstanding Revolving Loans, and the participations of the Lenders in
outstanding Letters of Credit and outstanding Swingline Loans shall be
reallocated among the Lenders in accordance with their respective Commitment
Percentages (determined in accordance with the amount of each Lender’s
Commitment set forth on Schedule I attached hereto), and in order to effect such
reallocations, each Lender whose Commitment exceeds its Commitment immediately
prior to the effectiveness of this Amendment (each an “Assignee Lender”) shall
be deemed to have purchased at par all right, title and interest in, and all
obligations in respect of, the Commitments of the Exiting Lenders (defined
below) and the Lenders whose Commitments are less than their respective
Commitments immediately prior to the effectiveness of this Amendment (each an
“Assignor Lender”), so that the Commitments of each Lender will be as set forth
on Schedule I attached hereto. Such purchases shall be deemed to have been
effected by way of, and subject to the terms and conditions of, Assignment and
Assumptions without the payment of any related assignment fee, and, except for
replacement Revolving Notes to be provided to the Assignor Lenders and Assignee
Lenders in the principal amounts of their respective Commitments upon the
effectiveness of this Amendment, no other documents or instruments shall be, or
shall be required to be, executed in connection with such assignments (all of
which are hereby waived).

 

- 17 -



--------------------------------------------------------------------------------

(b) Upon the effectiveness of this Amendment, the respective Commitments of
Regions Bank and The Northern Trust Company (each an “Exiting Lender”) shall be
terminated, and the Exiting Lenders shall cease to be Lenders under the Credit
Agreement.

(c) The Assignee Lenders shall make the proceeds of such purchases available to
the Administrative Agent who shall then make such amounts of the proceeds of
such purchases available (a) to each Assignor Lender as is necessary so that the
aggregate principal amount of Revolving Loans held by each such Assignor Lender
shall equal such Lender’s Commitment Percentage (determined in accordance with
the amount of such Lender’s Commitment set forth on Schedule I attached hereto)
of the aggregate outstanding principal amount of the Revolving Loans upon the
effectiveness of this Amendment and (b) to each Exiting Lender as is necessary
to repay in full the Revolving Loans owing to such Exiting Lender.

Section 7. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 8. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only from the date as of which this Amendment is dated, unless
otherwise specifically stated herein.

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. Delivery of a
counterpart hereof via facsimile transmission shall be as effective as delivery
of a manually executed counterpart hereof.

Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on Next Page]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Second Amended and Restated Credit Agreement to be executed as of the date first
above written.

 

POST APARTMENT HOMES, L.P. By: Post GP Holdings, Inc., its sole general partner
By:

/s/ Christopher J. Papa

Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

for Post Apartment Homes, L.P.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing
Bank, the Swingline Lender and as a Lender By:

/s/ Andrew W. Hussion

Name:

Andrew W. Hussion

Title:

Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

for Post Apartment Homes, L.P.]

 

JPMORGAN CHASE BANK, N.A., as Issuing Bank and as a Lender By:

/s/ Marc Costantino

Name:

Marc Costantino

Title:

Executive Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

for Post Apartment Homes, L.P.]

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Chad McMasters

Name:

Chad McMasters

Title:

SVP



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

for Post Apartment Homes, L.P.]

 

SUNTRUST BANK, as a Lender By:

/s/ Francine Glandt

Name:

Francine Glandt

Title:

Senior Vice President



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

for Post Apartment Homes, L.P.]

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:

/s/ J. Lee Hord

Name:

J. Lee Hord

Title:

Senior Vice President



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

for Post Apartment Homes, L.P.]

 

MUFG UNION BANK, N.A., as a Lender By:

/s/ Andrew Romanosky

Name:

Andrew Romanosky

Title:

Director



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

for Post Apartment Homes, L.P.]

 

BRANCH BANKING AND TRUST COMPANY, as a Lender By:

/s/ Robert T. Barnaby

Name:

Robert T. Barnaby

Title:

Senior Vice President



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

for Post Apartment Homes, L.P.]

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:

/s/ Frederick H. Denecke

Name:

Frederick H. Denecke

Title:

Senior Vice President



--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

for Post Apartment Homes, L.P.]

 

TD BANK, N.A., as a Lender By:

/s/ Michael Duganich

Name:

Michael Duganich

Title:

Vice President



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

   Commitment Amount  

Wells Fargo Bank, National Association

   $ 48,000,000   

JPMorgan Chase Bank, N.A.

   $ 48,000,000   

PNC Bank, National Association

   $ 42,750,000   

SunTrust Bank

   $ 42,750,000   

U.S. Bank National Association

   $ 42,750,000   

MUFG Union Bank, N.A., f/k/a Union Bank, N.A.

   $ 39,750,000   

Branch Banking and Trust Company

   $ 12,000,000   

Capital One, N.A.

   $ 12,000,000   

TD Bank, N.A.

   $ 12,000,000      

 

 

 

TOTAL

$ 300,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Released Guarantors

POST FB I, LIMITED PARTNERSHIP

POST FB II, LIMITED PARTNERSHIP

AUSTIN BC, L.P.

POST EASTSIDE LIMITED PARTNERSHIP

POST MIDTOWN SQUARE, L.P.

POST-AMERUS RICE LOFTS, L.P.

PARK LAND DEVELOPMENT, LLC

POST CARLYLE I, LLC

POST CARLYLE II, LLC

PF APARTMENTS, LLC

PBP APARTMENTS, LLC

PBC APARTMENTS, LLC

POST ALEXANDER, LLC

PMBC AUSTIN LIMITED PARTNERSHIP

POST BALLANTYNE, LLC

POST GATEWAY PLACE, LLC

POST PARKSIDE (ATLANTA), LLC

POST KATY TRAIL, LLC

POST SPRING, LLC

POST LEGACY, L.P.

POST WORTHINGTON, L.P.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of January     , 2015 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) and each “Lender” a party to the Credit Agreement
referred to below (the “Lenders”).

WHEREAS, Post Apartment Homes, L.P., a limited partnership formed under the laws
of the State of Georgia (the “Borrower”), the Lenders, the Administrative Agent
and certain other parties have entered into that certain Second Amended and
Restated Credit Agreement dated as of January 21, 2011 (as amended by the
Amendment referred to below and as otherwise amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Amended and Restated
Guaranty dated as of January 21, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) pursuant to which they
guarantied, among other things, the Borrower’s obligations under the Credit
Agreement on the terms and conditions contained in the Guaranty;

WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a Second Amendment to Second Amended and Restated Credit Agreement dated as
of the date hereof (the “Amendment”), to amend the terms of the Credit Agreement
on the terms and conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment, including without
limitation, the release of certain Guarantors effected by Section 3 of the
Amendment, shall not in any way affect the validity and enforceability of the
Guaranty, or reduce, impair or discharge the obligations of such Guarantor
thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

POST PROPERTIES, INC. By:

 

Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer POST GP HOLDINGS, INC. By:

 

Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer POST LP HOLDINGS, INC. By:

 

Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT



--------------------------------------------------------------------------------

DISBURSEMENT INSTRUCTION AGREEMENT

Borrower: Post Apartment Homes, L.P.

Lender: Wells Fargo Bank, N.A., as Administrative Agent for itself and on behalf
of the Lenders

Loan: Loan number WB11164 made pursuant to that certain Second Amended and
Restated Credit Agreement dated as of January 21, 2011 between Borrower and
Lender, as amended from time to time (the “Credit Agreement”)

Effective Date:             , 201  

Check applicable box:

 

  ¨ New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

 

  ¨ Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

  (1) to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

  (2) to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

  (3) to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.3.(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.



--------------------------------------------------------------------------------

Disbursement of Loan Proceeds at Origination/Closing

Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

    

Individual’s Name

  

Title

1.

     

2.

     

3.

     

4.

     

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.): N/A

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.

 

   

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as
the Closing Exhibit)

1.   2.   3.  



--------------------------------------------------------------------------------

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

    

Individual’s Name

  

Title

1.       2.       3.       4.      

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.): N/A

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

    

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as
the Subsequent Disbursement Exhibit)

1.    2.    3.   

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:



--------------------------------------------------------------------------------

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

BORROWER: POST APARTMENT HOMES, L.P. By: Post GP Holdings, Inc., its sole
general partner By:

 

Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.

Limitation of Liability. Administrative Agent, Issuing Banks, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, any Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Bank’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank,
Swingline Lender any Lender or Borrower knew or should have known the likelihood
of these damages in any situation. Neither Administrative Agent, any Issuing
Bank, Swingline Lender nor any Lender makes any representations or warranties
other than those expressly made in this Agreement. IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY ADMINISTRATIVE AGENT IN GOOD FAITH AND IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE CREDIT AGREEMENT).

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.



--------------------------------------------------------------------------------

CLOSING EXHIBIT

WIRE INSTRUCTIONS

All wire instructions must contain the following information:

 

  •   Transfer/Deposit Funds to (Receiving Party Account Name)

 

  •   Receiving Party Deposit Account Number

 

  •   Receiving Bank Name, City and State

 

  •   Receiving Bank Routing (ABA) Number

 

  •   Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

All wire instructions must contain the following information:

 

  •   Transfer/Deposit Funds to (Receiving Party Account Name)

 

  •   Receiving Party Deposit Account Number

 

  •   Receiving Bank Name, City and State

 

  •   Receiving Bank Routing (ABA) Number

 

  •   Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)